Title: To James Madison from Sylvanus Bourne, 28 June 1790
From: Bourne, Sylvanus
To: Madison, James


Sir—
Newyork June 28th 1790.
Being informed that some Members of the House of Representatives are opposed to allowing any emoluments whatever to our Consuls resident in foreign Ports—I am led to request the exercise of your influence in support of such a gratuity as may not have a tendency to burthen the trading Interest—which consequence I think cannot arise from a small contribution chargeable on each Vessell according to its size—and a specific regulation of the fees which Consuls shall have a right to demand in the exercise of their offic[i]al Duty. It must be intuitively obvious to one of your extensive information (without a particular analysis of the Subject) that any person clothed with public Authority in a foreign Port will be necessarily & unavoidably exposed to many expences resulting exclusively from that situation; and that a sufficiency should be allowed them at least to counterbalance such expences, from those, whose Interests they are sent to guard & protect—I think will equally meet your sentiments as conformable to the practice of other Nations and reasonable in itself. The Report of the Committee who now have the subject in contemplation will be probably grounded on the opinion of the Secy of State; this aided by your kind exertions in the Assembly will tend to ensure its success.
I am sensible of addressing you under the disadvantage of pleading a cause in which my persona⟨l⟩ Interest may be affected, while the little acquaintance I have had the honour of cultivating with you can hardly justify the Liberty taken; but I hope to find my apology in that Candour which ever marks the liberal Mind—and am in sentiment⟨s⟩ of respectful Esteem Your Most Obed Servt.
Silva: Bourne

PS—Upon the Issue of the Question above alluded to, it will depend—whether a Consuls Commission will confer public honour & personal ease or the reverse of the two Cases.
